—Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered March 20, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence, and, upon an independent review of the facts, that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the reliability of the undercover’s identification of him as a seller of heroin, including those that arose from evidence of defendant’s clothes and facial characteristics at the time of the arrest and the location *128of the arrest, were properly placed before the jury, and we find no reason to disturb its determination.
The prosecutor’s unobjected-to comment on summation defining the word "manteca” as the Spanish word for heroin was unpreserved for review and in the circumstances harmless. We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Kupferman, Ross and Williams, JJ.